Citation Nr: 1129843	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Mr. Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from February 2 to August 3, 1961, and served in the Nebraska Army National Guard from January 1963 to August 1989. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran disagreed and perfected an appeal.  In a January 2008 decision, the Board remanded the Veteran's claim for further evidentiary development.  In an October 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed and in a July 2010 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) remanded the Veteran's claim for further development.  The Board subsequently remanded the claim in February 2011 to accommodate the Court's July 2010 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his acquired psychiatric disorder was caused or aggravated by his service-connected tinnitus and/or hearing loss.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was examined in August 2008 by a VA psychologist.  In September 2008, the Veteran's VA claims folder was reviewed by a VA psychiatrist.  Both VA examiners opined that the Veteran's acquired psychiatric disorder was not caused by his service-connected hearing and tinnitus disabilities, but neither examiner addressed whether or not the Veteran's acquired psychiatric disorder was aggravated by the service-connected disabilities.  The Board regrets that the claim must once again be remanded; however, the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  Here, one prong of the Veteran's claim was not addressed by the medical examiners and the question raised requires a medical opinion to allow for a proper decision.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that all relevant private and VA treatment records pertaining to the Veteran's hearing and tinnitus disabilities and to his acquired psychiatric disorder are included in the Veteran's VA claims folder.  VBA shall send the Veteran a written request that he provide any further records that may have been created or obtained since September 2009.

2.  VBA shall provide the Veteran's VA claims folder to an appropriate VA psychologist or psychiatrist who shall review the Veteran's claims folder prior to providing an opinion whether it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include Bipolar Disorder, dysthymia, Major Depression and adjustment disorder with anxiety and depressed mood, was aggravated during his active duty military service or aggravated by his service-connected tinnitus or hearing loss.  The examiner shall refer to specific medical evidence of record in the narrative explanation of the reasons for any opinion rendered.  

If the examiner determines that the Veteran must be examined in order to provide the requested opinion, VBA such an examination shall be accomplished.  

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


